Opinion issued April 15, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00171-CV
———————————
EVA JEAN
WINGO, Appellant
V.
OAKWOOD VILLA APARTMENTS, Appellee

 

 
On Appeal from the County
Civil Court at Law No. 4
Harris County, Texas

Trial Court Case No. 905761
 

 
MEMORANDUM OPINION
Appellant, Eva Jean
Wingo, has failed to timely file a brief. 
See Tex. R. App. P.
38.8(a) (failure to file brief).  After
being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing
involuntary dismissal of case).  
We
dismiss the appeal for want of prosecution for failure to timely file a
brief.  We deny all pending motions.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.